For Court of Appeals opinion, see post page 266, this issue of the Abstract.
This case received the consideration of three courts- of common pleas, and twice of the Court of Appeals. The circumstances of the case are set forth in the Appeals Court opinion, above.
Upon the first trial, upon motion, a judgment was entered for East Cleveland, on the ground that its alleged negligence was not the proximate cause of the accident. The trial proceeded against Wenbam and the Cleveland Ry. Co. and resulted in a mistrial. The second trial resulted in a joint verdict against the two remaining defendants. The Railway Co. prosecuted error to the Court of Appeals, which reversed the judgment against the company, holding that the proximate cause was the negligence of Wenham', the truck driver. Jackson then filed a fourth amended petition alleging joint liabilitv of both parties, -upon which trial was had, and at the close of the case, the trial court directed a verdict for. the company upon the ground tlj'at there was a failure to prove its actionable active negligence. Since then the Court of Appeals found that the accident was the result of the sole negligence of the driver, and sustained the judgment of the trial court, and Jackson now seeks a review of this judgment.